Title: From Thomas Jefferson to Daniel Trump, 21 February 1801
From: Jefferson, Thomas
To: Trump, Daniel



Dear Sir
Washington Feb. 21. 1801.

You have no doubt heard of the unfortunate fate of poor mr Holmes. he happened to be alone on his scaffold at the time; so no one knows what occasioned his fall. he was a valuable young man, and his loss has given great concern to me, as it must doubtless his friends. the object of the present is to see if you can procure one to supply his place. good humor & sobriety are the two indispensable qualities. skill in his business is now become more important, as I shall be little at home myself. still I shall give the principal directions & make  myself the most important drawings. whoever goes will find a valuable friend & companion in James Dinsmore whom mr Carstairs procured for me in Philadelphia about 3. or 4. years ago. I had agreed to give Holmes either 180. or 200. D. a year, I do not remember which, tho’ I have a note of it at home. I will give the person you shall engage the same, with board & lodging. he will have a black man under him to rough out his work. it would be well he should carry his tools, as they are not to be had there. he should go by water to Richmond, and thence take his passage in a boat or by a waggon, both of which conveyances are always to be had. it is 70. miles from Richmond to my house. if he could arrive there the first week in April he would be sure to find me there, and it would be considerably for his advantage as well as my own.
  I wrote you last year for a pair of glass doors. I imagine they have not been made; & if not, they need not be made till further orders. but I shall be obliged to you to make & send me immediately 6. circular, & 2. semicircular mahogany sashes, radius 26. I. clear, consequently 4. f. 4. I. diameter. the latter are to be exact semicircles, including the bottom rail. the circulars had better be in the form in the margin, because should a pane get broke we can cut one of the center panes from one of 12. I. square, and one of the outer ones from a pane of 12. by 18. I. these being the two sizes of which I must always keep a stock. the circulars will open on pivots horizontally as at a.b. the semicirculars will be fixed. they must come ready glazed, and securely packed, addressed to messrs. Gibson & Jefferson. Richmond. I wish they could be at my house by the first week of April as I shall then be at home. I shall be glad to hear from you on both the subjects of this letter.—a friend of mine has desired me to have such sashes as mine made for a house he has built. he is to send me the particulars soon, or perhaps will give them to me when I go home. I shall forward you the order, which will be considerable. I am Dear Sir
Your most obedt. servt 

Th: Jefferson

